UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 Registrant's telephone number, including area code Date of fiscal year end: September 30, 2010 Date of reporting period:September 30, 2010 Item 1. Reports to Stockholders. Poplar Forest Partners Fund A Series of Advisors Series Trust www.poplarforestfunds.com Annual Report September 30, 2010 POPLAR FOREST PARTNERS FUND October 12, 2010 To my partners, Nine months ago, the Poplar Forest Partners Fund began operation.Since then, U.S. stocks have produced modest positive returns.This period has been marked by questions about the strength of U.S. economic recovery following the bursting of the housing bubble and the financial crisis that accompanied it.Strong economic growth in the first calendar quarter was followed by weak economic growth in the April to September period.This tepid growth has prevented a reduction in high levels of unemployment and led to continued fears about the general fiscal position of the United States. While economic indicators have remained challenged, the financial results of business have been generally good.Management teams have focused on containing costs and on capturing the growth of markets beyond our shores.Corporate balance sheets are strong and many companies are reporting record or near record levels of profitability while producing strong cash flows. The tension between strong corporate results and macroeconomic concerns led the stock market, as measured by the S&P 500® Index, to gains of 3.89% in the first nine months of 2010.In comparison, the Poplar Forest Partners Fund (Class A shares without load) produced a total return in excess of 4.64% for the period ended September 30, 2010.The Fund continues to focus on financially strong companies who we believe have the potential to deliver stronger than generally expected earnings and cash flow. Results – Total Returns as of September 30, 2010 3Q Since Inception (12/31/09) Poplar Forest Partners Fund Class A shares; with load +5.31% -0.61% Class A shares; without load +10.85% +4.64% Institutional Class shares +10.88% +4.80% S&P 500® Index +11.29% +3.89% Expense Ratio Class A Shares: 2.76% Gross; 1.25% Net of fee waiver Expense Ratio Institutional Class Shares: 2.51% Gross; 1.00% Net of fee waiver Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-877-522-8860.Performance for Class A shares with load reflects a maximum 5.00% front-end sales charge.Class A shares without load does not take into account any sales charges which would reduce performance.The Adviser has contractually agreed to waive a portion or all of its management fees and/or pay Fund expenses (excluding acquired fund fees and expenses, interest, taxes and extraordinary expenses) through January 31, 2011. 2 POPLAR FOREST PARTNERS FUND We sometimes get asked to explain why our results differ from the performance of the S&P 500® Index.One major difference is that our results are burdened by expenses of at least 1.00% per year as compared to the S&P 500® Index which has no expenses.Beyond that, we build our portfolio one company at a time.In any given period, the results of any one of the roughly 30 companies we invest in may explain the difference in our pre-expense results relative to the S&P 500® Index. From my perspective, stock selection is the best explanation of why our results have differed from the S&P 500® Index this year.During the period, the biggest positive contributors to our results were Oracle (up 25%), Aetna (up 20%), McGraw-Hill (up 17%) and Baxter International (up 17%).The biggest declines in the period were Bank of America (down 9%) and Medtronic (down 7%). Outlook – Short-term versus Long-term "The U.S. economy remains almost comatose.The slump already ranks as the longest period of sustained weakness since the Depression.The economy is staggering under many ‘structural’ burdens, as opposed to familiar ‘cyclical’ problems.The structural faults represent once-in-a-lifetime dislocations that will take years to work out.Among them: the job drought; the debt hangover; the banking collapse; the real estate depression; the health care cost explosion and the runaway federal deficit." I think the Time Magazine quote above sums up quite well the sentiment of observers today.What I find most interesting is that the quote is from Time’s September 1992 issue.The critical question to ask then was “will things improve?” not “how bad is it?”In the seven years following Time’s report, stocks, as measured by the S&P 500® Index, more than tripled.While historic performance is no guarantee of future results, buying stocks when the headlines are dire has proven quite rewarding in the past.As in 1992, the critical question today is: will things improve? In the short term, much depends on the actions of our new Congress.Increased regulatory burdens created over the last two years plus the prospect of higher taxes led businesses to adopt a “wait and see” approach; this has hampered economic recovery.If the new Congress begins to address these issues, Corporate America may breathe a sigh of relief and get back to business.In addition, new bank capital standards will soon be in place; this should greatly reduce the biggest uncertainty in the financial system and may lead to increased lending.All in all, business conditions seem likely to improve going forward. Longer term, investment results are driven more by fundamentals than by emotion.In addition, the price you pay for your investments will have a big influence on the results you ultimately enjoy.We believe the prices of stocks are low relative to their underlying fundamentals. 3 POPLAR FOREST PARTNERS FUND "How would you feel if you owned the whole company at the current price?" This simple question frames our analytical approach at Poplar Forest.We strive to answer the question by focusing on each company’s ability to generate cash over time.We focus on “normal free cash flow” or the amount of cash a business generates in an “average” year after paying its operating expenses and investing as necessary to support its growth plans. This long-term approach to analyzing businesses results in an assessment of business values that fluctuates far less than do prices in the stock market.In addition, we aim to invest in businesses that we’d be happy to own for many years.Given this mindset, minute-to-minute or day-to-day changes in a stock’s price don’t change our view of that business’s value.However, fluctuating stock prices do give us an opportunity to buy when we think investors are undervaluing a company and sell when that is no longer the case.Many of these fluctuations are driven by emotion. While it is impossible to eliminate emotion from our work, our process seeks to minimize its influence as much as possible.For each investment we review, our fair value assessment is based on an assumption that three years in the future, calm and cool-headed investors will pay a rational price for the business in question.Generally, this rational price is the price at which they might expect to earn a 9-10% return on their investment.This process does not imply that we are confident the general market level will be “fair” in three years, this is simply a recognition that the undervaluation we perceive may take a few years to correct. Once we’ve made our assessment of fair value, we compare it to the current market price.The goal is to identify companies which we believe offer the potential of at least a 15% annual total return over the next three years (when we assume the stock will be fairly valued).In more practical terms, this is the equivalent of buying something at a 33% off sale.In the last couple years, it seems that every store I see has an advertisement in the window promoting a sale.In the same way that the local mall is full of stores offering “30-40-50% OFF!”, the stock market appears to be offering an equal number of bargains. One of the hard parts of investing is assessing how long these “30-40-50% OFF” sales will last and how big the discounts will ultimately be.There is a very real possibility of buying a shopping cart full of 40% off merchandise and then watching the store manager put up a new sign offering 50% off.In the short run, there is no way of knowing if you got the deal of the decade - that can only be known with hindsight. Many investors lack confidence in their ability to see the road ahead.When the future looks fuzzy, many look to the past.Just as trying to drive a car by only looking in the rearview mirror is physically dangerous, investing while only focusing on the past can be dangerous to your financial health. 4 POPLAR FOREST PARTNERS FUND At the end of 1999, the view from the rear window encouraged investors to buy equities and sell bonds.Technology was unleashing massive productivity which was to have driven inflation-free growth for the foreseeable future.Equities had greatly outperformed bonds for years and too many extrapolated those trends into the future.When we look back a decade from now, I believe we will see March 2009 as the low mark for stocks and the low mark for interest rates.I suspect we are in for years of rising interest rates (falling bond prices) and rising stock prices.While you may not lose money if you hold bonds to maturity, the prospective returns from stocks seem much better than those of bonds, in my opinion. Given our outlook for higher interest rates, we have increased our focus on balance sheet strength.Given the choice between a company with high leverage and a similar company with lots of cash on the balance sheet, we’ll go for the latter.As an example, in the just completed quarter we liquidated our investment in DineEquity and reinvested the proceeds into Electronic Arts.DineEquity is a restaurant chain (IHOP and Applebees) that has a very high level of outstanding debt.In contrast, Electronics Arts, a video game company, has no debt and a very large cash balance.Both businesses are heavily dependent on consumer spending and we’d rather own the one with the big cash balance. In summary, our portfolio includes 31 companies that collectively generate lots of free cash, and that have strong balance sheets and solid market positions.We believe these are above average companies deserving of premium valuations relative to the average company in the S&P 500® Index, yet these companies collectively trade at a discount to the S&P 500® Index.Our optimism with respect to future returns is driven by the values we see – our companies currently trade at 12-13x this year’s expected earnings and at a 44% discount to our assessment of their fair value. In the last six months, the Poplar Forest Partners Fund has grown from $18 million in assets to $47 million.To our new client partners I say: “Welcome aboard!”And, as always, I want to thank each of you for the trust you’ve placed in us.Thank you for joining me in this exciting venture. J. Dale Harvey Mutual fund investing involves risk.Principal loss is possible.The Fund may invest in debt securities which typically decrease in value when interest rates rise.This risk is usually greater for longer-term debt securities.The Fund invests in foreign securities which involve greater volatility and political, economic and currency risks and differences in accounting methods.The Fund may invest in medium-sized companies, which involve additional risks such as limited liquidity and greater volatility than larger companies. 5 POPLAR FOREST PARTNERS FUND The information provided herein represents the opinion of J. Dale Harvey and is not intended to be a forecast of future events, a guarantee of future results, nor investment advice. Must be preceded or accompanied by a prospectus. Fund holdings and sector allocations are subject to change at any time, and should not be considered a recommendation to buy or sell any security.For a complete list of holdings, please refer to the Schedule of Investments in this report. The S&P 500® Index is a market-value weighted index consisting of 500 stocks chosen for market size, liquidity, and industry group representation.It is not possible to invest directly in an index. Free cash flow is cash from operations less capital spending.It is the discretionary cash that a company has after all expenses and is available for purposes such as dividend payments, acquisitions or share repurchases. Investment performance reflects fee waivers in effect. In the absence of such waivers, total return would be reduced. The Poplar Forest Partners Fund is distributed by Quasar Distributors, LLC. 6 POPLAR FOREST PARTNERS FUND SECTOR ALLOCATION OF PORTFOLIO ASSETS at September 30, 2010 (Unaudited) Percentages represent market value as a percentage of total investments. 7 POPLAR FOREST PARTNERS FUND EXPENSE EXAMPLE – September 30, 2010 (Unaudited) As a shareholder of a mutual fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, redemption fees, and exchange fees, and (2) ongoing costs, including management fees, distribution and/or service fees, and other fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Poplar Forest Partners Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (4/1/10 – 9/30/10). Actual Expenses The first line of the tables below provides information about actual account values and actual expenses, with actual net expenses being limited to 1.25% and 1.00% per the advisory agreement for the Poplar Forest Partners Fund – Class A shares and the Poplar Forest Partners Fund – Institutional Class shares, respectively.You will be assessed fees for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.The Example below includes, but is not limited to, management fees, 12b-1 fees, fund accounting, custody and transfer agent fees.You may use the information in the first line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the tables below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratios and an assumed rate of return of 5% per year before expenses, which is different from the Fund’s actual returns.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transaction costs, such as sales charges (loads), redemption fees, or exchange fees.Therefore, the second line of the tables is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transaction costs were included, your costs would have been higher. 8 POPLAR FOREST PARTNERS FUND EXPENSE EXAMPLE – September 30, 2010 (Unaudited), Continued Beginning Ending Expenses Paid Account Value Account Value During Period 4/1/10 9/30/10 4/1/10 – 9/30/10* Class A Shares Actual $ 949.50 Hypothetical (5% return before expenses) Institutional Class Shares Actual $ 950.70 Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratios, multiplied by the average account values over the period, multiplied by 183 (days in most recent fiscal half-year) / 365 days to reflect the one-half year expense. The annualized expense ratios of the Poplar Forest Partners Fund – Class A shares and the Poplar Forest Partners Fund – Institutional Class shares are 1.25% and 1.00%, respectively. 9 POPLAR FOREST PARTNERS FUND Comparison of the change in value of a $1,000,000 investment in the Poplar Forest Partners Fund – Institutional Class Shares vs the S&P 500 Index Since Total Return: Inception Poplar Forest Partners Fund – Institutional Class Shares1 4.80% Poplar Forest Partners Fund – Class A Shares (with sales load)1 -0.61% Poplar Forest Partners Fund – Class A Shares (without sales load)1 4.64% S&P 500® Index 3.89% Total Annual Fund Operating Expenses: Class A - 2.76%; Institutional Class - 2.51% Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-877-522-8860. Returns reflect the reinvestment of dividends and capital gain distributions.Fee waivers are in effect.In the absence of fee waivers,returns would be reduced.Class A shares may be subject to a 5.00% front-end sales load.The performance data and graph do not reflect the deduction of taxes that a shareholder may pay on dividends, capital gain distributions, or redemption of Fund shares.This chart does not imply any future performance.Indices do not incur expenses and are not available for investment. The S&P 500® Index is a market-value weighted index consisting of 500 stocks chosen for market size, liquidity, and industry group representation. 1The Fund commenced operations on December 31, 2009. 10 POPLAR FOREST PARTNERS FUND SCHEDULE OF INVESTMENTS at September 30, 2010 Shares COMMON STOCKS – 97.7% Value Administrative and Support Services – 4.2% Robert Half International, Inc. $ Apparel Manufacturing – 4.1% Cintas Corp. Chemical Manufacturing – 6.2% Abbott Laboratories Bristol-Myers Squibb Co. Clothing and Clothing Accessories Stores – 1.6% Ross Stores, Inc. Computer and Electronic Product Manufacturing – 9.7% International Business Machines Corp. Texas Instruments Inc. Tyco Electronics Ltd. (a) Credit Intermediation and Related Activities – 7.0% Bank of America Corp. Citigroup Inc. (b) Educational Services – 2.1% Apollo Group, Inc. - Class A (b) Food Manufacturing – 1.2% Kraft Foods Inc. - Class A Insurance Carriers and Related Activities – 10.7% Aetna Inc. Axis Capital Holdings Ltd. (a) Lincoln National Corp. Machinery Manufacturing – 4.0% General Electric Co. Merchant Wholesalers, Nondurable Goods – 1.5% SUPERVALU INC. Miscellaneous Manufacturing – 7.0% Baxter International Inc. Medtronic, Inc. The accompanying notes are an integral part of these financial statements. 11 POPLAR FOREST PARTNERS FUND SCHEDULE OF INVESTMENTS at September 30, 2010, Continued Shares Value Personal and Laundry Services – 2.0% Weight Watchers International, Inc. $ Petroleum and Coal Products Manufacturing – 2.2% Sunoco, Inc. Printing and Related Support Activities – 8.0% Avery Dennison Corp. R.R. Donnelley & Sons Co. Professional, Scientific, and Technical Services – 4.1% Omnicom Group Inc. Publishing Industries – 14.5% Electronic Arts Inc. (b) McGraw-Hill Companies, Inc. Microsoft Corp. Oracle Corp. Securities, Commodity Contracts, and Other Financial Investments and Related Activities – 1.0% SEI Investments Co. Telecommunications – 3.9% Time Warner Cable Inc. Water Transportation – 2.7% Carnival Corp. (a) TOTAL COMMON STOCKS (Cost $44,171,674) SHORT-TERM INVESTMENTS – 2.6% Fidelity Institutional Money Market Portfolio - Select Class, 0.20% (c) TOTAL SHORT-TERM INVESTMENTS (Cost $1,228,913) Total Investments in Securities (Cost $45,400,587) – 100.3% Liabilities in Excess of Other Assets – (0.3%) ) NET ASSETS – 100.0% $ (a) U.S. traded security of a foreign issuer. (b) Non-income producing security. (c) Rate shown is the 7-day yield at September 30, 2010. The accompanying notes are an integral part of these financial statements. 12 POPLAR FOREST PARTNERS FUND STATEMENT OF ASSETS AND LIABILITIES at September 30, 2010 ASSETS Investments in securities, at value (identified cost $45,400,587) $ Receivables Fund shares issued Dividends and interest Prepaid expenses Total assets LIABILITIES Payables Securities purchased Fund shares redeemed Due to Adviser 12b-1 fees Custody fees Administration fees Transfer agent fees and expenses Audit fees Fund accounting fees Chief Compliance Officer fee Accrued expenses Total liabilities NET ASSETS $ CALCULATION OF NET ASSET VALUE PER SHARE Class A Shares Net assets applicable to shares outstanding $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value and redemption price per share $ Maximum offering price per share (Net asset value per share divided by 95.00%) $ Institutional Class Shares Net assets applicable to shares outstanding $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value, offering and redemption price per share $ COMPONENTS OF NET ASSETS Paid-in capital $ Accumulated net investment income Accumulated net realized gain from investments Net unrealized appreciation on investments Net assets $ The accompanying notes are an integral part of these financial statements. 13 POPLAR FOREST PARTNERS FUND STATEMENT OF OPERATIONS For the Period Ended September 30, 2010 December 31, 2009* through September 30, 2010 INVESTMENT INCOME Income Dividends $ Interest Total income Expenses Advisory fees (Note 4) Transfer agent fees and expenses (Note 4) Administration fees (Note 4) Fund accounting fees (Note 4) 12b-1 fees - Class A shares (Note 5) Audit fees Registration fees Chief Compliance Officer fee (Note 4) Custody fees (Note 4) Legal fees Trustees fees Printing and mailing expense Insurance expense Miscellaneous Total expenses Less: Expenses waived by Adviser (Note 4) ) Net expenses Net investment income REALIZED AND UNREALIZED GAIN/(LOSS) ON INVESTMENTS Net realized loss from investments ) Net change in unrealized appreciation on investments Net realized and unrealized gain on investments Net Increase in Net Assets Resulting from Operations $ * Commencement of operations. The accompanying notes are an integral part of these financial statements. 14 POPLAR FOREST PARTNERS FUND STATEMENT OF CHANGES IN NET ASSETS December 31, 2009* through September 30, 2010 NET INCREASE/(DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ Net realized loss from investments ) Net change in unrealized appreciation on investments Net increase in net assets resulting from operations CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a) Total increase in net assets NET ASSETS Beginning of period — End of period $ Accumulated net investment income $ (a) A summary of share transactions is as follows: Class A Shares December 31, 2009* through September 30, 2010 Shares Paid-in Capital Shares sold Shares redeemed ) ) Net increase Institutional Class Shares December 31, 2009* through September 30, 2010 Shares Paid-in Capital Shares sold Shares redeemed ) ) Net increase * Commencement of operations. The accompanying notes are an integral part of these financial statements. 15 POPLAR FOREST PARTNERS FUND FINANCIAL HIGHLIGHTS For a share outstanding throughout each period Institutional Class A Shares Class Shares December 31, 2009* December 31, 2009* through through September 30, 2010 September 30, 2010 Net asset value, beginning of period $ $ Income from investment operations: Net investment income ^ ^ Net realized and unrealized gain on investments Total from investment operations Net asset value, end of period $ $ Total return %+ %+ Ratios/supplemental data: Net assets, end of period (thousands) $ $ Ratio of expenses to average net assets: Before expense waiver %++ %++ After expense waiver %++ %++ Ratio of net investment income/(loss) to average net assets: Before expense waiver %)++ %++ After expense waiver %++ %++ Portfolio turnover rate %+ %+ * Commencement of operations. ^ Based on average shares outstanding. + Not annualized. ++ Annualized. The accompanying notes are an integral part of these financial statements. 16 POPLAR FOREST PARTNERS FUND NOTES TO FINANCIAL STATEMENTS at September 30, 2010 NOTE 1 – ORGANIZATION The Poplar Forest Partners Fund (the “Fund”) is a diversified series of Advisors Series Trust (the “Trust”), which is registered under the Investment Company Act of 1940 (the “1940 Act”) as an open-end management investment company.The investment objective of the Fund is to seek long-term growth of capital.The Fund currently offers Class A shares and Institutional Class shares.Class A shares are subject to a maximum front-end sales load of 5.00%, which decreases depending on the amount invested.The Fund’s Class A shares and Institutional Class shares commenced operations on December 31, 2009. NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Fund. These policies are in conformity with accounting principles generally accepted in the United States of America. A. Security Valuation:All investments in securities are recorded at their estimated fair value, as described in note 3. B. Federal Income Taxes:It is the Fund’s policy to comply with the requirements of Subchapter M of the Internal Revenue Code applicable to regulated investment companies and to distribute substantially all of its taxable income to its shareholders. Therefore, no Federal income or excise tax provision is required. The Fund recognizes the tax benefits of uncertain tax positions only where the position is “more likely than not” to be sustained assuming examination by tax authorities. Management has analyzed the Fund’s tax positions, and has concluded that no liability for unrecognized tax benefits should be recorded related to uncertain tax positions expected to be taken in the Fund’s 2010 tax returns. The Fund identifies its major tax jurisdictions as U.S. Federal and the state of Arizona; however the Fund is not aware of any tax positions for which it is reasonably possible that the total amounts of unrecognized tax benefits will change materially in the next twelve months. C. Security Transactions, Income and Distributions: Security transactions are accounted for on the trade date. Realized gains and losses on securities sold are calculated on the basis of specific cost.Interest income is recorded on an accrual basis.Dividend income and distributions to shareholders are recorded on the ex-dividend date. The Fund distributes substantially all net investment income, if any, and net realized gains, if any, annually. The amount of dividends and distributions to shareholders from net investment income and net realized capital gains is 17 POPLAR FOREST PARTNERS FUND NOTES TO FINANCIAL STATEMENTS at September 30, 2010, Continued determined in accordance with Federal income tax regulations which differ from accounting principles generally accepted in the United States of America. To the extent these book/tax differences are permanent, such amounts are reclassified within the capital accounts based on their Federal tax treatment. Investment income, expenses (other than those specific to the class of shares), and realized and unrealized gains and losses on investments are allocated to the separate classes of the Fund based upon their relative net assets on the date income is earned or expensed and realized and unrealized gains and losses are incurred. D. Use of Estimates:The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of increases and decreases in net assets during the reporting period.Actual results could differ from those estimates. E. Reclassification of Capital Accounts:Accounting principles generally accepted in the United States of America require that certain components of net assets relating to permanent differences be reclassified between financial and tax reporting.These reclassifications have no effect on net assets or net asset value per share. For the period ended September 30, 2010, the Fund made the following permanent tax adjustments on the statement of assets and liabilities: Accumulated Net Realized Gain/(Loss) Paid-in Capital F. Derivatives:The Fund has adopted the financial accounting reporting rules as required by the Derivatives and Hedging Topic of the Financial Accounting Standards Board (“FASB”) Accounting Standards Codification.The Fund is required to include enhanced disclosure that enables investors to understand how and why an entity uses derivatives, how derivatives are accounted for, and how derivative instruments affect an entity’s results of operations and financial position. During the period ended September 30, 2010, the Fund did not hold any derivative instruments. G. Events Subsequent to the Fiscal Period End:In preparing the financial statements as of September 30, 2010, management considered the impact of subsequent events for the potential recognition or disclosure in these financial statements. 18 POPLAR FOREST PARTNERS FUND NOTES TO FINANCIAL STATEMENTS at September 30, 2010, Continued NOTE 3 – SECURITIES VALUATION The Fund has adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for major security types.These inputs are summarized in the three broad levels listed below: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 – Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. Following is a description of the valuation techniques applied to the Fund’s major categories of assets and liabilities measured at fair value on a recurring basis. Equity Securities:The Fund’s investments are carried at fair value. Securities that are primarily traded on a national securities exchange shall be valued at the last sale price on the exchange on which they are primarily traded on the day of valuation or, if there has been no sale on such day, at the mean between the bid and asked prices. Securities primarily traded in the NASDAQ Global Market System for which market quotations are readily available shall be valued using the NASDAQ Official Closing Price (“NOCP”). If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and asked prices. Over-the-counter (“OTC”) securities which are not traded in the NASDAQ Global Market System shall be valued at the most recent sales price. Investments in other mutual funds are valued at their net asset value per share.To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized in level 1 of the fair value hierarchy. 19 POPLAR FOREST PARTNERS FUND NOTES TO FINANCIAL STATEMENTS at September 30, 2010, Continued Securities for which market quotations are not readily available or if the closing price doesn’t represent fair value, are valued following procedures approved by the Board of Trustees.These procedures consider many factors, including the type of security, size of holding, trading volume and news events.Depending on the relative significance of the valuation inputs, these securities may be classified in either level 2 or level 3 of the fair value hierarchy. Short-Term Notes:Short-term notes having a maturity of less than 60 days are valued at amortized cost, which approximates market value.To the extent the inputs are observable and timely, these securities would be classified in level 2 of the fair value hierarchy. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Fund’s securities as of September 30, 2010: Level 1 Level 2 Level 3 Total Equity Administrative Support and Waste Management $ $
